

116 SRES 444 IS: Condemning the VH1 television show Cartel Crew.
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 444IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Kennedy submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONCondemning the VH1 television show Cartel Crew.
	
 Whereas the VH1 television show Cartel Crew glorifies drug cartels and individuals who live in luxury as a result of the wealth that drug cartels corruptly amass;
 Whereas there is concern that youth across the United States may watch Cartel Crew and come to believe that crime is profitable;
 Whereas the words and deeds of the cast members of Cartel Crew suggest that those cast members have no interest in separating themselves from their illicit pasts;
 Whereas the relatives of the cast members of Cartel Crew are some of the worst criminals in history;
 Whereas the mother of Michael Blanco, Griselda Blanco, is better known as Cocaine Godmother, a drug lord in the Medellin Cartel who was responsible for nearly 200 murders while transporting cocaine from Colombia to the United States in the 1990s and early 2000s;
 Whereas Michael Blanco defended his mother when asked about her crimes, saying that she didn't have a choice, due to the fact that she grew up poor; Whereas the newest addition to the cast of Cartel Crew, Emma Coronel Aispuro (referred to in this preamble as Aispuro), is the wife of Joaquín Guzmán Loera (referred to in this preamble as El Chapo);
 Whereas, as of the date of the adoption of this resolution, El Chapo is the single most dangerous individual alive, having created the Sinaloa Cartel and led it on its destructive path of trafficking drugs and individuals for decades;
 Whereas, since establishing his crime syndicate in the late 1980s, El Chapo has been responsible for the deaths of hundreds of thousands of individuals, through both direct violence and the devastating impact of drug addiction;
 Whereas, at one point, El Chapo was on the Ten Most Wanted Fugitive List published by the Federal Bureau of Investigation;
 Whereas Aispuro— (1)helped El Chapo escape from a Mexican prison; and
 (2)was under investigation in the United States as recently as April 2019; and Whereas Aispuro clearly intends to profit from the notoriety her cartel connections afford her, as she is developing a clothing line called El Chapo Guzman: Now, therefore, be it
	
 That the Senate urges VH1— (1)to cancel Cartel Crew;
 (2)to reconsider its standards when developing television shows so that victims of cartel bloodshed and destruction are not further harmed; and
 (3)to be a better steward of public media by refusing to spread the erroneous message that crime is profitable.